Exhibit 10.1

FORM OF SECURITIES PURCHASE AGREEMENT

THIS SECURITIES PURCHASE AGREEMENT (this “Agreement”), dated as of April 24,
2012, by and among PhotoMedex, Inc., a Nevada corporation with headquarters
located at 147 Keystone Drive, Montgomeryville, Pennsylvania 18936 (the
“Company”), and each investor identified on the signature pages hereto
(individually, an “Investor” and collectively, the “Investors”).

BACKGROUND

A. The Company desires to sell, and the Investors desire to purchase, shares of
the Company’s common stock, par value $0.01 per share (the “Common Stock”).

B. The shares of Common Stock issued or issuable pursuant to this Agreement are
collectively referred to herein as the “Securities.” The offering and sale of
the Securities is sometimes hereinafter referred to as the “Offering.”

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and the Investors agree
as follows:

ARTICLE I

PURCHASE AND SALE

1.1 Closing. Subject to the terms and conditions set forth in this Agreement, at
the Closing (as defined below), the Company agrees to issue and sell to each
Investor, and each Investor agrees, severally and not jointly, to purchase from
the Company, such number of Securities for the price set forth on such
Investor’s signature page to this Agreement. The date and time of the
consummation of this Agreement (the “Closing”) shall be 10:00 a.m., New York
City Time, in accordance with Rule 15c6-1 promulgated under the Securities
Exchange Act of 1934, as amended (the “Exchange Act”) on April 27, 2012 (the
“Closing Date”) at the offices of Proskauer Rose LLP, 11 Times Square, New York,
NY 10036.

1.2. Purchase Price. The per share purchase price to be paid by each Investor
shall be based on the thirty (30) calendar day volume weighted-average price
calculated immediately prior to the date of this Agreement, which is
$[            ].

1.3 Closing Deliveries. Prior to the Closing, the Company and each Investor
shall deliver all documents, instruments and writings required to be delivered
by any of them pursuant to this Agreement in order to implement the and effect
the consummation of the transactions contemplated herein.

(a) At the Closing, the Company shall deliver or cause to be delivered to each
Investor the following:

(i) duly executed Transfer Agent Instructions acknowledged by the Company’s
transfer agent; and

 

-1-



--------------------------------------------------------------------------------

(ii) the number of Securities to each Investor as set forth on such Investor’s
signature page to this Agreement through the electronic delivery systems of the
Depository Trust Company directly to the account(s) identified by such Investor.

(b) At the Closing, each Investor shall deliver or cause to be delivered to the
Company the purchase price set forth on such Investor’s signature page to this
Agreement in United States dollars and in immediately available funds, by wire
transfer to an account designated in writing to such Investor by the Company for
such purpose.

ARTICLE II

REPRESENTATIONS AND WARRANTIES

2.1 Representations and Warranties of the Company. The Company hereby represents
and warrants to the Investors as follows:

(a) The Company has prepared and filed in conformity with the requirements of
the Securities Act of 1933, as amended (the “Securities Act”), and published
rules and regulations thereunder (the “Rules and Regulations”) adopted by the
Securities and Exchange Commission (the “Commission”) a “shelf” Registration
Statement (as hereinafter defined) on Form S-3 (File No. 333-178751), which
became effective as of January 13, 2012 (the “Effective Date”), including a base
prospectus relating to the Securities (the “Base Prospectus”), and such
amendments and supplements thereto as may have been required up to the date of
this Agreement. The term “Registration Statement” as used in this Agreement
means the registration statement (including all exhibits, financial schedules
and all documents and information deemed to be a part of the Registration
Statement pursuant to Rule 430B of the Rules and Regulations), as amended and/or
supplemented to the date of this Agreement, including the Base Prospectus. The
Registration Statement is effective under the Securities Act and no stop order
preventing or suspending the effectiveness of the Registration Statement or
suspending or preventing the use of the Prospectus has been issued by the
Commission and no proceedings for that purpose have been instituted or, to the
knowledge of the Company, are threatened by the Commission. The term
“Prospectus” as used in this Agreement means the Prospectus, in the form in
which it is to be filed with the Commission pursuant to Rule 424(b) of the Rules
and Regulations, or, if the Prospectus is not to be filed with the Commission
pursuant to Rule 424(b), the Prospectus in the form included as part of the
Registration Statement as of the Effective Date, except that if any revised
prospectus or prospectus supplement shall be provided to the Investors by the
Company for use in connection with the Offering which differs from the
Prospectus (whether or not such revised prospectus or prospectus supplement is
required to be filed by the Company pursuant to Rule 424(b) of the Rules and
Regulations), the term “Prospectus” shall refer to such revised prospectus or
prospectus supplement, as the case may be, from and after the time it is first
provided to the Investors.

 

-2-



--------------------------------------------------------------------------------

(b) At the time the Registration Statement and any amendments thereto became
effective and at the date of this Agreement, the Registration Statement
(including documents incorporated by reference therein) and any amendments
thereto filed as of the applicable time, conformed and will conform in all
material respects to the requirements of the Securities Act and did not and will
not contain any untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary to make the statements
therein not misleading.

(c) At the date of this Agreement and at the Closing Date, the Prospectus, at
the time the Prospectus was issued and at the Closing Date, conformed and will
conform in all material respects to the requirements of the Securities Act and
the Rules and Regulations and did not and will not contain an untrue statement
of a material fact or omit to state a material fact necessary in order to make
the statements therein, in light of the circumstances under which they were
made, not misleading.

(d) Organization and Qualification. The Company and each subsidiary of the
Company is an entity duly organized, validly existing and in good standing under
the laws of the jurisdiction of its incorporation or formation, as the case may
be, with the requisite legal authority to own and use its properties and assets
and to carry on its business as currently conducted. Neither the Company nor any
of its subsidiaries is in violation of any of the provisions of its respective
certificate or articles of incorporation, bylaws or other organizational or
charter documents. The Company and each of its subsidiaries is duly qualified to
do business and is in good standing as a foreign corporation or other entity in
each jurisdiction in which the nature of the business conducted or property
owned by it makes such qualification necessary, except where the failure to be
so qualified or in good standing, as the case may be, would not, individually or
in the aggregate, have or reasonably be expected to result in a Material Adverse
Effect. “Material Adverse Effect” means a material adverse effect on the results
of operations, assets, business or financial condition of the Company and its
subsidiaries taken as a whole on a consolidated basis, provided, that none of
the following alone shall be deemed, in and of itself, to constitute a Material
Adverse Effect: (i) a change in the market price or trading volume of the Common
Stock or (ii) changes in general economic conditions or changes affecting the
industry in which the Company operates generally (as opposed to Company-specific
changes) so long as such changes do not have a disproportionate effect on the
Company and its subsidiaries taken as a whole.

(e) Authorization; Enforcement. The Company has the requisite corporate
authority to enter into and to consummate the transactions contemplated by this
Agreement and otherwise to carry out its obligations hereunder. The execution
and delivery of this Agreement by the Company and the consummation by it of the
transactions contemplated hereby have been duly authorized by all necessary
corporate action on the part of the Company and no further consent or action is
required by the Company, its Board of Directors or its stockholders. This
Agreement has been duly executed by the Company and constitutes the valid and
binding obligation of the Company enforceable against the Company in accordance
with its terms, except (i) as limited by general equitable principles and
applicable bankruptcy, insolvency,

 

-3-



--------------------------------------------------------------------------------

reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally, (ii) as limited by laws relating to
the availability of specific performance, injunctive relief or other equitable
remedies and (iii) insofar as indemnification and contribution provisions may be
limited by applicable law.

(f) No Conflicts. The execution, delivery and performance of this Agreement and
the consummation by the Company of the transactions contemplated hereby do not,
and will not, (i) conflict with or violate any provision of the Company’s or its
subsidiaries’ certificate or articles of incorporation, bylaws or other
organizational or charter documents, (ii) conflict with, or constitute a default
(or an event that with notice or lapse of time or both would become a default)
under, or give to others any rights of termination, amendment, acceleration or
cancellation (with or without notice, lapse of time or both) of, any agreement,
credit facility, debt or other instrument (evidencing a Company or its
subsidiaries’ debt or otherwise) or other understanding to which the Company or
any of its subsidiaries is a party or by which any property or asset of the
Company or any of its subsidiaries are bound, or affected, except to the extent
that such conflict, default, termination, amendment, acceleration or
cancellation right would not reasonably be expected to have a Material Adverse
Effect on the Company, or (iii) result in a violation of any law, rule,
regulation, order, judgment, injunction, decree or other restriction of any
court or governmental authority to which the Company or any of its subsidiaries
are subject (including, assuming the accuracy of the representations and
warranties of the Investors set forth in Section 2.2 hereof, federal and state
securities laws and regulations and the rules and regulations of any
self-regulatory organization to which the Company or its securities are subject,
including the NASDAQ Stock Market), or by which any property or asset of the
Company or any of its subsidiaries are bound or affected, except to the extent
that such violation would not reasonably be expected to have a Material Adverse
Effect on the Company.

(g) The Securities. The Securities to be issued and sold by the Company to the
Investors hereunder have been duly and validly authorized and, when issued and
delivered by the Company against payment therefor as provided herein, will be
duly and validly issued, fully paid, nonassessable, free of all liens and any
preemptive or similar rights and will conform to the description thereof
contained in the Prospectus.

(h) Consent. Except for the registration of the Securities under the Securities
Act and such consents, approvals, authorizations, registrations or
qualifications as may be required under the Exchange Act or foreign securities
laws, the Financial Industry Regulatory Authority (“FINRA”) and the NASDAQ
Global Select Market in connection with the Offering hereunder by the Company,
each of which that is required by law or applicable rule to be acquired by the
latter of the Closing Date or as otherwise required under applicable law, shall
have been obtained by such date, no consent, approval, authorization or order
of, or filing, qualification or registration with, any court or governmental
agency or body, foreign or domestic, which has not been made, obtained or taken
and is not in full force and effect, is

 

-4-



--------------------------------------------------------------------------------

required for the execution, delivery and performance of this Agreement by the
Company, the offer or sale of the Securities or the consummation of the
transactions contemplated hereby.

2.2 Representations and Warranties of the Investors. Each Investor hereby, as to
itself only and for no other Investor, represents and warrants to the Company as
follows:

(a) Organization; Authority. Such Investor is an entity duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization with the requisite corporate, partnership or other power and
authority to enter into and to consummate the transactions contemplated by this
Agreement and otherwise to carry out its obligations hereunder. The purchase by
such Investor of the Securities hereunder has been duly authorized by all
necessary corporate, partnership or other action on the part of such Investor.
This Agreement has been duly executed and delivered by such Investor and
constitutes the valid and binding obligation of such Investor, enforceable
against it in accordance with its terms, except (i) as limited by general
equitable principles and applicable bankruptcy, insolvency, reorganization,
moratorium and other laws of general application affecting enforcement of
creditors’ rights generally, (ii) as limited by laws relating to the
availability of specific performance, injunctive relief or other equitable
remedies and (iii) insofar as indemnification and contribution provisions may be
limited by applicable law,

(b) No Conflicts. The execution, delivery and performance by such Investor of
this Agreement and the consummation by such Investor of the transactions
contemplated hereby will not (i) result in a violation of the organizational
documents of such Investor or (ii) conflict with, or constitute a default (or an
event which with notice or lapse of time or both would become a default) under,
or give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, indenture or instrument to which such Investor
is a party, or (iii) result in a violation of any law, rule, regulation, order,
judgment or decree (including federal and state securities laws) applicable to
such Investor, except in the case of clauses (ii) and (iii) above, for such that
are not material and do not otherwise affect the ability of such Investor to
consummate the transactions contemplated hereby.

(c) No Short Sales. Since the date on which the Investor was first contacted
about making an investment in the Company’s Securities hereunder, it has not
disclosed any information regarding this Offering to any third parties (other
than its legal, accounting and other advisors) and has not engaged in any
transactions involving the securities of the Company (including, without
limitation, any Short Sales involving the Company’s securities). The Investor
covenants that it will not engage in any transactions in the securities of the
Company (including Short Sales, as defined below) prior to the time that the
transactions contemplated by this Agreement are publicly disclosed. The Investor
agrees that it will not use any of the Securities acquired pursuant to this
Agreement to cover any short position in the Common Stock if doing so would be
in violation of applicable securities laws. For purposes hereof, “Short Sales”
include, without limitation, all “short sales” as defined in Rule 200
promulgated

 

-5-



--------------------------------------------------------------------------------

under Regulation SHO under the Exchange Act, whether or not against the box, and
all types of direct and indirect stock pledges, forward sales contracts,
options, puts, calls, short sales, swaps, “put equivalent positions” (as defined
in Rule 16a-1(h) under the Exchange Act) and similar arrangements (including on
a total return basis), and sales and other transactions through non-US broker
dealers or foreign regulated brokers.

(d) Experience of Such Investor. Such Investor, either alone or together with
its representatives, has such knowledge, sophistication and experience in
business and financial matters so as to be capable of evaluating the merits and
risks of an investment in the Securities, and has so evaluated the merits and
risks of such investment. Such Investor understands that it must bear the
economic risk of this investment in the Securities indefinitely, and is able to
bear such risk and is able to afford a complete loss of such investment. Such
Investor acknowledges that neither the Company nor any of its officers,
directors, employees, agents, representatives or advisors have made any
representation or warranty other than those specifically expressed and set forth
in this Agreement.

(e) No Legal, Tax or Investment Advice. The Investor understands that nothing in
this Agreement, the Registration Statement, the Prospectus or any other
materials presented to the Investor in connection with the purchase and sale of
the Securities constitutes legal, tax or investment advice. The Investor has
consulted such legal, tax and investment advisors and made such investigation as
it, in its sole discretion, has deemed necessary or appropriate in connection
with its purchase of Securities. Each Investor assumes full responsibility for
all such consequences and for the preparation and filing of all tax returns and
elections which may or must be filed in connection with the Securities.

(f) Compliance with Law. (1) No action has been or will be taken in any
jurisdiction outside the United States by the Company that would permit an
offering of the Securities, or possession or distribution of offering materials
in connection with the issuance of the Securities in any jurisdiction outside
the United States where action for that purpose is required and (2) if the
Investor is outside the United States, it will comply with all applicable laws
and regulations in each foreign jurisdiction in which it purchases, offers,
sells or delivers Securities or has in its possession or distributes any
offering material, in all cases at its own expense. Each Investor has
independently consulted with legal counsel and after such consultation has
deemed this investment to be advisable and this Agreement to be reasonable and
proper.

(g) Access to Information. The Investor represents that it has received (or
otherwise had made available to it by the filing by the Company of an electronic
version thereof with the Commission) and reviewed the Prospectus, the Company’s
Registration Statement and the documents incorporated by reference therein and
any free writing prospectus, prior to or in connection with the receipt of this
Agreement.

(h) Money Laundering. The operations of each Investor are and have been
conducted at all times in compliance with applicable financial recordkeeping and

 

-6-



--------------------------------------------------------------------------------

reporting requirements of the Currency and Foreign Transactions Reporting Act of
1970, as amended, the USA PATRIOT Act, applicable money laundering statutes of
all jurisdictions in which it operates and the applicable rules, related rules
and regulations thereunder (collectively, the “Money Laundering Laws”), and no
action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator involving such Investor or any of its
affiliates or subsidiaries with respect to the Money Laundering Laws is pending
or, to the best knowledge of the Investor, threatened against such Investor.

ARTICLE III

OTHER AGREEMENTS OF THE PARTIES

3.1 Securities Laws Disclosure; Publicity. The Company and the Investor agree
that the Company shall issue a press release and file a Form 8-K announcing the
Offering and disclosing all material terms and conditions of the Offering
hereunder prior to the opening of the financial markets in New York City on the
business day immediately after the date hereof; provided, however, that the
identity of the investor shall not be disclosed in such Form 8-K filing or press
release.

ARTICLE IV

CONDITIONS

4.1 Conditions Precedent to the Obligations of the Investors. The obligation of
each Investor to acquire the Securities at the Closing is subject to the
satisfaction or waiver by such Investor, at or before the Closing, of each of
the following conditions:

(a) Representations and Warranties. The representations and warranties of the
Company contained herein shall be true and correct in all material respects as
of the date when made and as of the Closing as though made on and as of such
date; and

(b) Performance. The Company and each other Investor shall have performed,
satisfied and complied in all material respects with all covenants, agreements
and conditions required by this Agreement to be performed, satisfied or complied
with by it at or prior to the Closing.

(c) No Suspensions of Trading in Common Stock; Listing. Trading in the Common
Stock shall not have been suspended by the SEC or on the NASDAQ Stock Market
(except for any suspensions of trading of not more than one Trading Day (as
defined below) on the NASDAQ Stock Market solely to permit dissemination of
material information regarding the Company) at any time since the date of
execution of this Agreement, the Common Stock shall have been at all times since
such date listed

 

-7-



--------------------------------------------------------------------------------

for trading on the NASDAQ Global Stock Market and the Company shall have
obtained NASDAQ Stock Market approval for the listing of the Securities.
“Trading Day” means a day on which the Common Stock is traded on the NASDAQ
Global Select Market or, if no shares of Common Stock are traded on any such
day, then such day as trading generally on the NASDAQ Global Select Market is
taking place and has not been suspended.

4.2 Conditions Precedent to the Obligations of the Company. The obligation of
the Company to sell the Securities at the Closing is subject to the satisfaction
or waiver by the Company, at or before the Closing, of each of the following
conditions:

(a) Representations and Warranties. The representations and warranties of the
Investors contained herein shall be true and correct in all material respects as
of the date when made and as of the Closing Date as though made on and as of
such date; and

(b) Performance. The Investors shall have performed, satisfied and complied in
all material respects with all covenants, agreements and conditions required by
this Agreement to be performed, satisfied or complied with by the Investors at
or prior to the Closing.

ARTICLE V

MISCELLANEOUS

5.1 Termination. This Agreement may be terminated by the Company or any
Investor, by written notice to the other parties, if the Closing has not been
consummated by the fifth Trading Day following the date of this Agreement;
provided that no such termination will affect the right of any party to sue for
any breach by the other party (or parties).

5.2 Fees and Expenses. Each party shall pay the fees and expenses of its
advisers, counsel, accountants and other experts, if any, and all other expenses
incurred by such party incident to the negotiation, preparation, execution,
delivery and performance of this Agreement. Notwithstanding the foregoing, the
Investors shall be paid an advisory expense reimbursement fee equal to 7.45% of
the gross proceeds of the Securities purchased hereunder, payable within 10
business days from the Closing Date of the Offering. The Company shall pay all
transfer agent fees, stamp taxes and other taxes and duties levied in connection
with the sale and issuance of the Securities.

5.3 Participation Right. In connection with a subsequent offering of Common
Stock under the Registration Statement, each of the Investors shall have the
right to maintain its percentage of ownership in the Common Stock of the Company
in connection with such subsequent securities offering, at the same price to be
paid by the purchasers or underwriter, as the case may be, in such subsequent
offering. The Investor’s participation set forth in this Section 5.3 shall (i)

 

-8-



--------------------------------------------------------------------------------

automatically terminate on the 60th day following the execution of this
Agreement, and (ii) exclude the concurrent underwritten offering of the same
date as this Agreement.

5.4 Entire Agreement. This Agreement, together with the Exhibits and Schedules
hereto, contain the entire understanding of the parties with respect to the
subject matter hereof and supersede all prior agreements and understandings,
oral or written, with respect to such matters, which the parties acknowledge
have been merged into such documents, exhibits and schedules.

5.5 Notices. Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be in writing and shall be deemed
given and effective on the earliest of (a) the date of transmission, if such
notice or communication is delivered via facsimile or email at the facsimile
number or email address specified in this Section prior to 6:30 p.m. (New York
City time) on a Trading Day, (b) the next Trading Day after the date of
transmission, if such notice or communication is delivered via facsimile or
email at the facsimile number or email address specified in this Section on a
day that is not a Trading Day or later than 6:30 p.m. (New York City time) on
any Trading Day, (c) the Trading Day following the date of deposit with a
nationally recognized overnight courier service, or (d) upon actual receipt by
the party to whom such notice is required to be given. The addresses, facsimile
numbers and email addresses for such notices and communications are those set
forth on the signature pages hereof, or such other address or facsimile number
as may be designated in writing hereafter, in the same manner, by any such
Person. “Person” means an individual, a limited liability company, a
partnership, a joint venture, a corporation, a trust, an unincorporated
organization, a government or any department or agency thereof and any other
legal entity.

5.6 Amendments; Waivers. No provision of this Agreement may be waived or amended
except in a written instrument signed, in the case of an amendment, by the
Company and each of the Investors or, in the case of a waiver, by the party
against whom enforcement of any such waiver is sought. No waiver of any default
with respect to any provision, condition or requirement of this Agreement shall
be deemed to be a continuing waiver in the future or a waiver of any subsequent
default or a waiver of any other provision, condition or requirement hereof, nor
shall any delay or omission of any party to exercise any right hereunder in any
manner impair the exercise of any such right.

5.7 Construction. The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.

5.8 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their successors and permitted assigns. The

 

-9-



--------------------------------------------------------------------------------

Company may not assign this Agreement or any rights or obligations hereunder
without the prior written consent of the Investors. Any Investor may assign its
rights under this Agreement to any Person to whom such Investor assigns or
transfers any Securities, provided (i) such transferor agrees in writing with
the transferee or assignee to assign such rights, and a copy of such agreement
is furnished to the Company after such assignment, (ii) the Company is furnished
with written notice of the name and address of such transferee or assignee,
(iii) following such transfer or assignment, the further disposition of such
securities by the transferee or assignee is restricted under the Securities Act
and applicable state securities laws, (iv) such transferee agrees in writing to
be bound, with respect to the transferred Securities, by the provisions hereof
that apply to the “Investors” and (v) such transfer shall have been made in
accordance with the applicable requirements of this Agreement and with all laws
applicable thereto.

5.9 No Third-Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective successors and permitted assigns and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person.

5.10 Governing Law; Venue; Waiver of Jury Trial. THE CORPORATE LAWS OF THE STATE
OF NEW YORK SHALL GOVERN ALL ISSUES CONCERNING THE RELATIVE RIGHTS OF THE
COMPANY AND ITS STOCKHOLDERS. ALL QUESTIONS CONCERNING THE CONSTRUCTION,
VALIDITY, ENFORCEMENT AND INTERPRETATION OF THIS AGREEMENT SHALL BE GOVERNED BY
AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK. THE COMPANY
AND INVESTORS HEREBY IRREVOCABLY SUBMIT TO THE NON-EXCLUSIVE JURISDICTION OF THE
STATE AND FEDERAL COURTS SITTING IN THE CITY OF NEW YORK, BOROUGH OF MANHATTAN
FOR THE ADJUDICATION OF ANY DISPUTE BROUGHT BY THE COMPANY OR ANY INVESTOR
HEREUNDER, IN CONNECTION HEREWITH OR WITH ANY TRANSACTION CONTEMPLATED HEREBY OR
DISCUSSED HEREIN (INCLUDING WITH RESPECT TO THE ENFORCEMENT OF THIS AGREEMENT),
AND HEREBY IRREVOCABLY WAIVE, AND AGREE NOT TO ASSERT IN ANY SUIT, ACTION OR
PROCEEDING BROUGHT BY THE COMPANY OR ANY INVESTOR, ANY CLAIM THAT IT IS NOT
PERSONALLY SUBJECT TO THE JURISDICTION OF ANY SUCH COURT, OR THAT SUCH SUIT,
ACTION OR PROCEEDING IS IMPROPER. EACH PARTY HEREBY IRREVOCABLY WAIVES PERSONAL
SERVICE OF PROCESS AND CONSENTS TO PROCESS BEING SERVED IN ANY SUCH SUIT, ACTION
OR PROCEEDING BY MAILING A COPY THEREOF VIA REGISTERED OR CERTIFIED MAIL OR
OVERNIGHT DELIVERY (WITH EVIDENCE OF DELIVERY) TO SUCH PARTY AT THE ADDRESS IN
EFFECT FOR NOTICES TO IT UNDER THIS AGREEMENT AND AGREES THAT SUCH SERVICE SHALL
CONSTITUTE GOOD AND SUFFICIENT SERVICE OF PROCESS AND NOTICE THEREOF. NOTHING
CONTAINED HEREIN SHALL BE DEEMED TO LIMIT IN ANY WAY ANY

 

-10-



--------------------------------------------------------------------------------

RIGHT TO SERVE PROCESS IN ANY MANNER PERMITTED BY LAW. THE COMPANY AND INVESTORS
HEREBY WAIVE ALL RIGHTS TO A TRIAL BY JURY.

5.11 Survival. The representations and warranties, agreements and covenants
contained herein shall survive the Closing.

5.12 Execution. This Agreement may be executed in two or more counterparts, all
of which when taken together shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart. In the event that any signature is delivered by
facsimile transmission or email attachment, such signature shall create a valid
and binding obligation of the party executing (or on whose behalf such signature
is executed) with the same force and effect as if such facsimile or
email-attached signature page were an original thereof.

5.13 Severability. If any provision of this Agreement is held to be invalid or
unenforceable in any respect, the validity and enforceability of the remaining
terms and provisions of this Agreement shall not in any way be affected or
impaired thereby and the parties will attempt to agree upon a valid and
enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.

5.14 Remedies. In addition to being entitled to exercise all rights provided
herein or granted by law, including recovery of damages, each of the Investors
and the Company will be entitled to seek specific performance under the
Underwriting Agreement. The parties agree that monetary damages may not be
adequate compensation for any loss incurred by reason of any breach of
obligations described in the foregoing sentence and hereby agree to waive in any
action for specific performance of any such obligation (other than in connection
with any action for a temporary restraining order) the defense that a remedy at
law would be adequate.

5.15 Adjustments in Share Numbers and Prices. In the event of any stock split,
subdivision, dividend or distribution payable in shares of Common Stock (or
other securities or rights convertible into, or entitling the holder thereof to
receive directly or indirectly shares of Common Stock), combination or other
similar recapitalization or event occurring after the date hereof, each
reference in this Agreement to a number of shares or a price per share shall be
amended to appropriately account for such event.

5.16 Independent Nature of Investors’ Obligations and Rights. The obligations of
each Investor under this Agreement are several and not joint with the
obligations of any other Investor, and no Investor shall be responsible in any
way for the performance of the obligations of any other Investor hereunder. The
decision of each Investor to purchase Securities pursuant to this Agreement has

 

-11-



--------------------------------------------------------------------------------

been made by such Investor independently of any other Investor and independently
of any information, materials, statements or opinions as to the business,
affairs, operations, assets, properties, liabilities, results of operations,
condition (financial or otherwise) or prospects of the Company which may have
been made or given by any other Investor or by any agent or employee of any
other Investor, and no Investor or any of its agents or employees shall have any
liability to any other Investor (or any other Person) relating to or arising
from any such information, materials, statements or opinions. Nothing contained
herein, and no action taken by any Investor pursuant thereto, shall be deemed to
constitute the Investors as a partnership, an association, a joint venture or
any other kind of entity, or create a presumption that the Investors are in any
way acting in concert or as a group with respect to such obligations or the
transactions contemplated hereunder. Each Investor acknowledges that no other
Investor has acted as agent for such Investor in connection with making its
investment hereunder and that no other Investor will be acting as agent of such
Investor in connection with monitoring its investment hereunder. Each Investor
shall be entitled to independently protect and enforce its rights, including
without limitation the rights arising out of this Agreement, and it shall not be
necessary for any other Investor to be joined as an additional party in any
legal proceeding for such purpose.

[SIGNATURE PAGES TO FOLLOW]

 

-12-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

PHOTOMEDEX, INC.

By:

 

 

Name:

Title:

Address for Notice:

PhotoMedex, Inc.

147 Keystone Drive

Montgomeryville, PA 18936

Tel: 215-619-3600

Fax: 215-619-3209

Attn: Davis Woodward, Esq.

With a copy to:

Proskauer Rose LLP

Eleven Times Square

New York, NY 10036

Tel: 212-868-3640

Fax: 212-969-2900

Attn: Paul Rachlin, Esq.

COMPANY SIGNATURE PAGE

 

-13-



--------------------------------------------------------------------------------

INVESTOR SIGNATURE PAGE

By its execution and delivery of this signature page, the undersigned Investor
hereby joins in and agrees to be bound by the terms and conditions of the
Securities Purchase Agreement dated as of April 24, 2012 (the “Purchase
Agreement”) by and among PhotoMedex, Inc. and the Investors (as defined
therein), as to the number of shares of Common Stock set forth below, and
authorizes this signature page to be attached to the Securities Purchase
Agreement or counterparts thereof.

 

Name of Investor:

 

By:

 

 

 

Name:

 

Title:

Address:

 

 

 

Telephone No.:

_________________________________

Facsimile No.:

_________________________________

Email Address:

_________________________________

Number of Shares:

_________________________________

Aggregate Purchase Price: $        

Delivery Instructions (if different than above):

 

c/o: ________________________________________________________________

Address: __________________________________________________________________

Telephone No.: _________________________________________________________________

Facsimile No. :
__________________________________________________________________

Other Special Instructions:
_____________________________________________________

Exhibits:

 

-14-



--------------------------------------------------------------------------------

  A Company Transfer Agent Instructions

 

-15-



--------------------------------------------------------------------------------

Exhibit A

COMPANY TRANSFER AGENT INSTRUCTIONS

Broadridge Corporate Issuer Solutions, Inc.

1717 Arch Street, Suite 1300

Philadelphia, PA 19103

Attn: Megan Keefe

 

  Re: Public Offering of Shares of Common Stock of PhotoMedex, Inc.

Ladies and Gentlemen:

We refer you to the Securities Purchase Agreement (the “SPA”), dated as of
April 24, 2012, pursuant to which PhotoMedex, Inc., a Nevada corporation (the
“Company”), has agreed to sell to the purchasers executing that certain SPA, an
aggregate of 940,910 shares of the Company’s common stock, par value $0.01 per
share (the “Common Stock”).

You are hereby instructed, as Transfer Agent and Registrar for the Common Stock
to cause an aggregate of 940,910 shares of Common Stock to be issued and
registered to the Purchasers set forth on Annex I to this Instruction Letter,
each of whose prime brokers will initiate one DWAC transaction using its DTC
Participant number set forth therein at Closing on behalf of each Purchaser.

The closing of the above transaction is to take place on April 27, 2012 at 10:00
a.m., E.S.T. time, at the offices of Proskauer Rose LLP, 11 Times Square, NY, NY
10036 (the “Closing”). Delivery of such shares of Common Stock by you shall be
made upon the Company’s authorization by telephone at the time of the Closing in
New York, NY.

 

-16-



--------------------------------------------------------------------------------

Sincerely,

PHOTOMEDEX, INC.

By:

 

 

 

Name:

 

Title:

The undersigned, as Transfer Agent, acknowledges the foregoing instructions with
respect to the Common Stock referred to above.

 

BROADRIDGE CORPORATE ISSUER SOLUTIONS, INC. By:  

 

  Name:   Title:

 

-17-